Title: To James Madison from Samuel Whiting and Others, 8 December 1814
From: Whiting, Samuel
To: Madison, James


        
          [8 December 1814]
        
        At a meeting of a respectable number of Citizens from the various parts of the District of Maine assembled at Portland on the 8th. of Decr. 1814 amongst whom were present Genl. Wm. King of Bath—Joshua Wingate Esqr of Do.—Josiah Hook Esq: of Hampden—Jos. Farley Esq: of Waldoborough—James Carr Esq: of Bangor—Honble. Moses Ca[r]lton Esq: Wiscassett—Majr. Jno. Spring, Standwich—Honble. Wm. Widgery Esq: Portland—Honble. Asa Clapp Esq: Do. Honble. Mathew Cobb Esqr. Do. Wm. Chadwick Esq: Do. Robt. Ilsley Esqr. Do. it is Do.—Jos. C. Boyd Esq: Do. Isaac Ilsley Esq. Do. Woodbury Story Esq: Do. Jno. Murrey Jur. Esq: Do. Doct. Ayre Do. W.P. Prebel Esq: Saco. F.G. Shortey Esq: D⟨o.⟩ Jeremiah Bradbury Esq: So Berwick, Honble. Benj. Green Esq: Do. Saml. K. Whiting Esq: Bangor—Genl. James Irish Jur: Gorham—From whom the undersigned were selected as a Committee to spread before you the present alarming situation of this section of the Country, and to solicit that aid which may be in your power to exercise for our relief. Three months have now transpired, since the Belligerent Power with whom we are contending, has had undisturbed possession of one third of our territory—longer to remain silent upon the effects resulting from this state of things; and the conduct of our State Authorities relative to the Same, would be a tacit assent to all their measures—would be an abandonment of all our rights. We have seen the Executive of this Commonwealth, tamely submitting to the invasion of his territory, without making one effort to repel the Foe: We have seen our State Legislature assembled for the express purpose, of taking into consideration the peculiar state of our affairs: and instead of calling out the energies of the Country, to drive from our Soil the hostile invader—instead of giving us that aid which our Situation required, and to which we were entitled—they rejected with indifference every motion urged for our relief: they passed over in almost total Silence, the occupation of our District by the Enemy: and adopted those measures only, which had a tendancy to embarass the Genl. Govt.—to organize Faction—and encourage the Enemy in their mad schemes of Conquest. And the more effectually to restrict our exertions—the Governor encircled

with his Board of War, has it in contemplation, of passing an order, that no Majr. Genl. shall march his troops out of his own Division, without an order from the Commander in Chief—thus bound, we shall be destroyed in detail—we shall be presented a living sacrifice, without the power of resistance. Thus abandoned by the State Authority, we view with serious alarm the situation in which we are placed. Having the Enemy in the bosom of our Country—and an extensive Sea-board unprotected: we Shall soon becom an easy prey to the attacks of our Savage Foe.
        Such is the situation of our District, and such the force of our laws, that the most unrestrained, and unlimited intercource with the Enemy is carried on—we have become the general thourough-fare, thro’ which the unprincipled carry on the most illicit trafic—and thro’ which our Domestic Foes, carry on their traiterous correspondence. The Collectors on our Frontier, in vain raise the arm of Authority: our Revenue laws, are too inefficient to Support them. The Officers of the Militia, in vain call upon their troops: Govr Strong controuls their opperation.
        Nothing can arrest this treasonable trafic, which is so rapidly destroying the vital resources of our Country—which is saping the foundation of our dearest rights; but the aid of the Genl. Govt. by a military force. We possess within ourselves, sufficient physical strength, to defend our soil and repel the invader—we ask only for that legal organization, necessary for our opperations: should you deem it advisable, to give us any aid: permit us to suggest the propriety of raising four thousand regular troops, to be enlisted within the District, and not to march without its limits. Such is the patriotism of the People, that we have no doubt but an adequate force could be immediately raised—this corps would serve as a rallying point, for the militia—arouse the desponding feelings of the People—and blast the raised expectations of the Enemy, in taking peac[e]able possession of our whole District. Should it be thought unadvisable to give us this force—or should too great delay be occasioned in its creation; suffer us to call your attention to the Law of ’95—vesting in the President authority, to direct his orders to any Officer for calling out the militia in certain cases: this law however, we consider as totally inadequate, to effect the object contemplated—it can only answer a temporary purpose. Having thus briefly stated our wish we doubt not, you will extend to us, all the aid in your power—we have not been unmindful of your constant exertions to give us every necessary assistance, since the Declaration of war: the interposition of the Governor of this State, has alone withdrawn us from your immediate care. But if we can rec[e]ive from the Genl. Govt. that assistance, which it is in their power to bestow, we shall rise superior to Surrounding difficulties—defend our Towns from conflagration—and present an unshaken Phalanx, between our Foreign Foes and internal traitors—having

the most perfect confidence in the integrity and Wisdom of the Executive of the United States, we feel confident, that we shall soon be able to carry into effect our contemplated objects—or at least, have it in our power, to restrain the unbounded intercours⟨e⟩ now openly carried on with the Enemy. All which is Respectfully Submitted, by your Obt. Servts.
        
          
            Saml. K. Whiting
            }
            Committee chosen to draft the above statement
          
          
            Benjn. Greene
            
          
          
            Isaac Ilsley
            
          
        
      